DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 10 December 2020 is acknowledged.

As Applicant has amended any claims remaining within the application that were not originally included in the elected invention to depend from the elected invention, all claims presently found within in the application read upon the elected invention and are prosecuted below. 

Information Disclosure Statement
The information disclosure statement filed 30 August 2018 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  As the transmittal letter accompanying the information disclosure statement is NOT a proper list as required, the information referred to therein has not been considered unless it has also been included on the PROPER information disclosure statement filed on the same date.

The information disclosure statement filed 14 February 2019 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates 

The information disclosure statement filed 28 August 2019 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  As the transmittal letter accompanying the information disclosure statement is NOT a proper list as required, the information referred to therein has not been considered unless it has also been included on the PROPER information disclosure statement filed on the same date.

The information disclosure statement filed 23 April 2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  As the transmittal letter accompanying the information disclosure statement is NOT a proper list as required, the information referred to therein has not been considered unless it has also been included on the PROPER information disclosure statement filed on the same date.

The information disclosure statement filed 03 June 2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being 

The information disclosure statement filed 15 December 2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  As the transmittal letter accompanying the information disclosure statement is NOT a proper list as required, the information referred to therein has not been considered unless it has also been included on the PROPER information disclosure statement filed on the same date.

Claim Interpretation
Applicant appears to be unaware that the “ultrasound output of the ultrasound sensor” is actually the ultrasound waves generated by the ultrasound sensor to perform the ultrasonic testing of the tissue or object under test. Therefore, the phrase “an input signal representing the ultrasound output of the ultrasound sensor” is in actuality the transmission signal applied to the ultrasound sensor.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the attenuator configured to receive an input signal representing the ultrasound output of the ultrasound sensor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Please note: The drawings show circuitry for processing received ultrasound signals. They do NOT show circuitry for processing the transmission signals of the ultrasound sensor as 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the attenuator configured to receive an input signal representing the ultrasound output of the ultrasound sensor.
The originally filed specification discloses the attenuator as part of the circuitry to process received ultrasound signals. It does NOT disclose/teach the attenuator receiving the transmission signal applied to the transducer as indicated by the phrase “signal representing the ultrasound output of the ultrasound sensor”. The only spot in which this phrase is utilized is in the “SUMMARY” section of the originally filed specification. The remainder of the specification clearly indicates that the attenuator is part of the receiver circuitry, NOT part of the transmission circuitry.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. While the specification details how to make and/or use a time-gain compensation circuit in an ultrasound receiver circuitry, the specification fails to provide a time-gain compensation circuit to be utilized in a transmission circuit as claimed. Specifically, the specification fails to teach how to make and/or use the recited attenuator to “receive an input signal representing the ultrasound output of the ultrasound sensor”, as one of ordinary skill in the art knows that the “ultrasound output” of the ultrasound sensor is the actual ultrasound waves used to test the tissue/object and the signal “representing the ultrasound output of the ultrasound sensor” is the signal used to activate the sensor to produce the ultrasound output.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is rejected as being indefinite as the phrase “each of the plurality of attenuation stages”, found on lines 1-2, lacks a proper antecedent basis. Claim 16, from which claim 18 depends, recites “at least two of the plurality of attenuation stages” whereas claim 15, from which claim 18 ultimately depends, recites “a plurality of attenuation stages”. However, the “at 
Claim 19 is rejected as being indefinite as the phrase “the plurality of attenuation stages”, found on line 4 of the claim, lacks a proper antecedent basis. Claim 16, from which claim 18 depends (claim 19 depends on claim 18), recites “at least two of the plurality of attenuation stages” whereas claim 15, from which claim 18 ultimately depends, recites “a plurality of attenuation stages”. However, the “at least two of the plurality of attenuation stages” (from claim 16) are the ONLY stages which have resistors and thus can be enabled with the switch of claim 18. Therefore the phrase “each of the plurality of attenuation stages” lacks proper antecedent basis as not ALL of the attenuation stages have resistors and switches. A suggestion for correction is to change the phrase to read --the at least two of the plurality of attenuation stages--.

Allowable Subject Matter
Claims 9-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 15, the prior art of record fails to teach and/or suggest an ultrasound device comprising, in combination with the other recited elements, a time-gain compensation circuit including: an attenuator configured to receive an input signal representing the ultrasound output of the ultrasound sensor (i.e. the transmission signal applied to the ultrasound sensor); and produce an output signal that is an attenuated version of the input signal (i.e. is an attenuated version of the transmission signal applied to the ultrasound sensor); wherein the attenuator comprises a plurality of attenuation stages.
The prior art cited teaches an attenuator, including an attenuator with a plurality of attenuation stages as taught by Matsui (JP 04-062494) and Coffey (US 4,098,130), within the receiver circuitry of an ultrasound sensor so that a time-gain compensation can be applied to a signal generated by the ultrasound sensor that is representative of the ultrasound waves/signals received by the ultrasonic sensor. However, the prior art of record fails to teach and/or suggest transmission circuitry of an ultrasonic sensor as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsui (JP 04-062494) discloses an ultrasonic body sensing device with an attenuator provided in the amplifier of the receiver circuitry.
Weighart (US 3,274,821) discloses an ultrasonic testing apparatus having improved resolution.
Uphoff (US 3,367,173) discloses a device for sonic and ultrasonic internal scanning of solid and fluid media.
Beebe (US 3,787,803) discloses a high performance meter depth sounder for automatically indicating depth without manual adjustment.
Coffey et al. (US 4,098,130) discloses an energy reflection flaw detection system with a programmable attenuator.
Cimilluca (US 4,512,350) discloses a time gain control signal generator for an ultrasonic diagnostic system.
De Koning et al. (US 4,783,819) discloses an automatically controlled amplifier arrangement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855